In three related child protective proceedings pursuant to Family Court Act article 10, the mother appeals from a fact-finding order of the Family Court, Richmond County (Wolff, J.), dated July 13, 2010, which, after a hearing, found that she neglected the subject children.
Ordered that the fact-finding order is affirmed, without costs or disbursements.
The mother’s repeated use of marijuana provided a basis for a finding of neglect (see Family Ct Act § 1046 [a] [iii]). The mother’s claim that the children’s out-of-court statements were not reliable is without merit. The out-of-court statements made to the caseworker by the two oldest daughters served to cross-corroborate each other, and those statements were further corroborated by the testimony of the caseworker that the mother admitted to smoking marijuana (see Matter of Nicole V., 71 NY2d 112 [1987]; Matter of Andrew W. [Randolph A.W.], 83 AD3d 727 [2011]; Matter of Dave D. [Jean D.], 71 AD3d 673 [2010]). That evidence, together with a negative inference drawn from the mother’s failure to testify, was sufficient to support the Family Court’s finding of neglect (see Matter of Charlie S. [Rong S.], 82 AD3d 1248 [2011]). Covello, J.E, Eng, Leventhal and Cohen, JJ., concur.